Name: Commission Regulation (EC) NoÃ 1977/2004 of 17 November 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 18.11.2004 EN Official Journal of the European Union L 342/15 COMMISSION REGULATION (EC) No 1977/2004 of 17 November 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 18 November 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 17 November 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 127,5 070 56,3 204 57,5 999 80,4 0707 00 05 052 108,0 204 30,7 999 69,4 0709 90 70 052 85,8 204 98,1 999 92,0 0805 20 10 204 72,6 999 72,6 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 68,4 624 79,5 999 74,0 0805 50 10 052 57,2 388 31,5 524 65,8 528 21,0 999 43,9 0806 10 10 052 113,3 400 203,9 508 233,7 999 183,6 0808 10 20, 0808 10 50, 0808 10 90 388 139,8 400 97,2 404 79,3 512 104,2 720 40,7 800 195,0 804 106,7 999 109,0 0808 20 50 720 69,7 999 69,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.